ON PETITION FOR A REHEARING.
Downey, J.
A petition for a rehearing is filed in this case by the appellee, based on grounds not assumed in the first hearing of the cause. In Yater v. Mullen, 24 Ind. 277, this court said, Frazer, J., delivering the opinion of the *181court: “It is, by the wellv settled practice of this court, too late to present a question for the first time on a petition for rehearing, and in consenting to consider that question, in the present instance, we do not mean to make an innovation which shall be regarded as a precedent in future cases.” The rule has been recognized in other cases, one of which is Heavenridge v. Mondy, 34 Ind. 28. The rule is convenient, if not necessary to the proper despatch of business. We think it should be applied in this case.
y. M. yohnston, for appellant.
C. H. Test, D. V. Burns, and G. S. Wright, for appellee.
The petition is overruled,